Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant’s arguments filed 08/25/2022 have been fully considered but they are not persuasive.
The applicant argues that Wang et al. does not disclose the at least one first spacer, the at least one second spacer and the at least one third spacer have a first height, a second height and a third height respectively along the direction perpendicular to the display panel, and the second height is different from the third height.  The examiner respectfully disagrees.  Wang et al. (figures 1-4) discloses a display panel as claimed including the at least one first spacer, the at least one second spacer and the at least one third spacer have a first height, a second height and a third height respectively along the direction perpendicular to the display panel, and the second height is different from the third height (350-360 or 500-600 and 236).  Figure 2 of Wang et al. clearly shows the different heights of the spacers.  
  The applicant further argues that Wang et al. does not disclose each of the plurality of driving electrode region is provided with a first common electrode, and each of the plurality of sensing electrode region is provided with a second common electrode.  This is irrelevant and not persuasive.  Wang et al. (figures 1-4) discloses a display panel as claimed including each of the plurality of driving electrode region is provided with a first common electrode (240, 340), and each of the plurality of sensing electrode region is provided with a second common electrode (360).  Even though the applicant believes the electrodes should be formed on the array substrates, the claimed limitation does not require them to be formed directly on the array substrate.  The applicant should note that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The applicant further argues that the electrodes cannot be extend along the row directions.  This is also irrelevant and not persuasive.  Wang et al. (figures 1-4) discloses a display panel as claimed including at least one driving electrode line (226a, 226e) is within the plurality of driving electrode regions and the plurality of sensing electrode regions alternately arranged along the row direction, and continuously extends along the row direction through driving electrode regions and sensing electrode regions in a same row.  The applicant should note that the electrodes can be extended in three different dimension, xyz.  Therefore, they should be extended parallel or perpendicular along with the row direction or the column direction.
The applicant further argues that Wang does not disclose the locations of the spacers.  The examiner respectfully disagrees.  Wang et al. (figures 1-4) discloses a display panel as claimed including the first spacer (350-360) is on the array substrate at a position between orthographic projections of the driving electrode line and the gate line (226a and 226e) that are adjacent to each other on the array substrate, and overlaps an orthographic projection of the data line (226e) on the array substrate, or an orthographic projection of the first spacer (350-360) on the array substrate overlaps both orthographic projections of the gate line and the driving electrode line (226a and 226e) on the array substrate, and further overlaps an orthographic projection of the data line (226e) on the array substrate (figures 1-2).
The claim language therefore does not patentably distinguish over the applied reference[s], and the previous rejections are maintained.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5-11 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (US 2011/0102698).
Regarding claim 1, Wang et al. (figures 1-4) discloses a display panel includes an array substrate, a color filter substrate, a liquid crystal layer and a plurality of spacers located between the array substrate and the color filter substrate, wherein
the plurality of spacers comprise at least one first spacer, at least one second spacer and at least one third spacer (360, 500, 236),
the at least one first spacer is on the array substrate, 
the at least one second spacer and the at least one third spacer are on the color filter substrate and respectively overlap the at least one first spacer in a direction perpendicular to the display panel, and 
the at least one first spacer, the at least one second spacer and the at least one third spacer have a first height, a second height and a third height respectively along the direction perpendicular to the display panel, and the second height is different from the third height (figure 3).
the array substrate is divided into a plurality of driving electrode regions and a plurality of sensing electrode regions alternately arranged along a row direction (figure 1), 
the sensing electrode regions are continuous along a column direction, each column of the plurality of driving electrode regions comprises multiple driving electrode regions, 
each of the plurality of driving electrode region is provided with a first common electrode (240, 340), and each of the plurality of sensing electrode region is provided with a second common electrode (360), 
at least one driving electrode line (226a, 226e) is within the plurality of driving electrode regions and the plurality of sensing electrode regions alternately arranged along the row direction, and continuously extends along the row direction through driving electrode regions and sensing electrode regions in a same row, and 
the first common electrode in the driving electrode region is connected with the driving electrode line through at least one first via (see at least paragraph 0021).
the array substrate comprises a plurality of pixel units arranged along a plurality of rows and a plurality of columns, 
a plurality of data lines (224) extend between the plurality of columns of pixel units along the column direction, 
a plurality of gate lines (222) extend between the plurality of rows of pixel units along the row direction, 
the driving electrode line is in parallel with the gate lines (the electrodes can be extended in three different dimension, xyz), and 
the first spacer is on the array substrate at a position between orthographic projections of the driving electrode line and the gate line that are adjacent to each other on the array substrate, and overlaps an orthographic projection of the data line on the array substrate, or
an orthographic projection of the first spacer on the array substrate overlaps both orthographic projections of the gate line and the driving electrode line on the array substrate, and further overlaps an orthographic projection of the data line on the array substrate (figures 1-2).
Regarding claim 5, Wang et al. (figures 1-4) discloses wherein 
the array substrate comprises a plurality of pixel units arranged along a plurality of rows and a plurality of columns, 
a plurality of data lines extend between the plurality of columns of pixel units along the column direction, 
a plurality of gate lines extend between the plurality of rows of pixel units along the row direction, 
the driving electrode region is provided therein with at least one dummy transverse sensing electrode line and at least one dummy longitudinal sensing electrode line (the sensing electrode lines), with the at least one dummy transverse sensing electrode line being in parallel with the gate lines, and the at least one dummy longitudinal sensing electrode line being in parallel with the data lines and connected with the at least one dummy transverse sensing electrode line, and 
the first spacer is on the array substrate at a position between orthographic projections of the gate line and dummy transverse sensing electrode line that are adjacent to each other on the array substrate, and overlaps an orthographic projection of the data line on the array substrate.
Regarding claim 6, Wang et al. (figures 1-4) discloses wherein 
the array substrate comprises a plurality of pixel units arranged along a plurality of rows and a plurality of columns, 
a plurality of data lines extend between the plurality of columns of pixel units along the column direction, 
a plurality of gate lines extend between the plurality of rows of pixel units along the row direction, 
the driving electrode region is provided therein with at least one dummy transverse sensing electrode line and at least one dummy longitudinal sensing electrode line, with the at least one dummy transverse sensing electrode line being in parallel with the gate lines, and the at least one dummy longitudinal sensing electrode line being in parallel with the data lines and connected with the at least one dummy transverse sensing electrode line (the sensing electrode lines), and 
an orthographic projection of the first spacer on the array substrate overlaps both an orthographic projection of the gate line on the array substrate and an orthographic projection of the dummy transverse sensing electrode line on the array substrate, and further overlaps an orthographic projection of the data line on the array substrate.
Regarding claim 7, Wang et al. (figures 1-4) discloses wherein 
the array substrate comprises a plurality of pixel units arranged along a plurality of rows and a plurality of columns, 
a plurality of data lines extend between the plurality of columns of pixel units along the column direction, 
a plurality of gate lines extend between the plurality of rows of pixel units along the row direction, 
the sensing electrode region is provided therein with at least one transverse sensing electrode line and at least one longitudinal sensing electrode line (the sensing electrode line), with the at least one transverse sensing electrode line being in parallel with the gate lines, and the at least one longitudinal sensing electrode line being in parallel with the data lines and connected with the at least one transverse sensing electrode line, and 
the first spacer is on the array substrate at a position between orthographic projections of the gate line and transverse sensing electrode line that are adjacent to each other on the array substrate, and overlaps an orthographic projection of the data line on the array substrate.
Regarding claim 8, Wang et al. (figures 1-4) discloses wherein 
the array substrate comprises a plurality of pixel units arranged along a plurality of rows and a plurality of columns, 
a plurality of data lines extend between the plurality of columns of pixel units along the column direction, 
a plurality of gate lines extend between the plurality of rows of pixel units along the row direction, 
the sensing electrode region is provided therein with at least one transverse sensing electrode line and at least one longitudinal sensing electrode line, with the at least one transverse sensing electrode line being in parallel with the gate lines, and the at least one longitudinal sensing electrode line being in parallel with the data lines and connected with the at least one transverse dummy sensing electrode line (sensing electrode and the sensing electrode line), and 
an orthographic projection of the first spacer on the array substrate overlaps both an orthographic projection of the gate line on the array substrate and an orthographic projection of the transverse sensing electrode line on the array substrate, and further overlaps an orthographic projection of the data line on the array substrate.
Regarding claim 9, Wang et al. (figures 1-4) discloses wherein 
the array substrate comprises a plurality of pixel units arranged along a plurality of rows and a plurality of columns, 
a plurality of data lines extend between the plurality of columns of pixel units along the column direction, 
a plurality of gate lines extend between the plurality of rows of pixel units along the row direction, 
no longitudinal sensing electrode line or dummy longitudinal sensing electrode line is disposed on an intermediate data line at a boundary between the driving electrode region and the sensing electrode region, in the driving electrode region or the sensing electrode region (inside the pixel area), 
no longitudinal sensing electrode line or dummy longitudinal sensing electrode line is disposed on data lines connected with pixel units having the same color as that of pixel units connected to the intermediate data line (inside the pixel area), and 
among all the data lines, the first spacer is only on the intermediate data line and the data lines on which no longitudinal sensing electrode line or dummy longitudinal sensing electrode line is disposed (figure 1).
Regarding claim 10, Wang et al. (figures 1-4) discloses wherein the first spacer, the second spacer, and the third spacer have rectangular, circular, or oval cross-section shape in a plane where the array substrate is located.
Regarding claim 11, Wang et al. (figures 1-4) discloses wherein a first length of the first spacer along a row direction is greater than a second length of the second spacer along the row direction, and is also greater than a third length of the third spacer along the row direction (figure 2).
Regarding claim 16, Wang et al. (figures 1-4) discloses a display device, comprising the display panel of claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2011/0102698) in view of Nomura (US 2013/0235294).
Regarding claim 12, Wang et al. discloses the limitations as shown in the rejection of claim 1 above.  However, Wang et al. is silent regarding the length of the spacers.  Nomura (figure 13) teaches wherein the array substrate comprises a plurality of pixel units arranged along a plurality of rows and a plurality of columns, the first spacer has a first length along a row direction, and the first length is greater than a distance between adjacent data lines, greater than a second length of the second spacer along the row direction, and also greater than a third length of the third spacer along the row direction (84, 74, 83, 67).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the spacer as taught by Nomura in order to reduce likelihood of the spacer damaging the film and element arranged in the opening region while at the same time securing an area for the opening region. 
Regarding claim 13, Nomura (figure 13) teaches wherein the first length of the first spacer spans two pixel units.
Regarding claim 14, Nomura (figure 13) teaches wherein each of a second length of the second spacer along a row direction and a third length of the third spacer along the row direction is greater than a first length of the first spacer along the row direction, and each of a second width of the second spacer and a third width of the third spacer is smaller than a first width of the first spacer (84, 74, 83, 67).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2011/0102698) in view of Kim et al. (US 2010/0053535).
Regarding claim 15, Wang et al. discloses the limitations as shown in the rejection of claim 1 above.  However, Wang et al. is silent regarding t wherein each of the heights of the first spacer, the second spacer, and the third spacer is in a range of 1 μm to 2 μm.  Kim et al. (figures 1-2) teaches wherein each of the heights of the first spacer, the second spacer, and the third spacer is in a range of 1 μm to 2 μm (see at least paragraph 0017).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the spacer as taught by Kim et al. in order to effectively maintain the distance between the substrates. 
Conclusion
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN NGUYEN whose telephone number is (571)270-1428.  The examiner can normally be reached on Monday - Thursday, 8:00 AM -6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAUREN NGUYEN/Primary Examiner, Art Unit 2871